                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    REMINGTON OUTDOOR COMPANY, INC., et                              ) Case No. 20-81688-CRJ
    al., 1                                                           )
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                                          AFFIDAVIT OF SERVICE

       I, Matthew Gonzalez, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), claims, noticing, and solicitation agent for the Debtors in the above-captioned chapter 11
cases.

        On September 16, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Master Service
List attached hereto as Exhibit A:

            Amended Order Approving Sandy Hook Families’ Motion to Extend Deadline for
             Electronic Submission of Sale Hearing Exhibits [Docket No. 705]

            Order Rescheduling Hearing. Hearing Scheduled for October 7, 2020 at 1:30 p.m. (CT)
             [Docket No. 712]

            Order Rescheduling Hearing. Hearing Scheduled for October 7, 2020 at 1:30 p.m. (CT)
             [Docket No. 713]




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
      number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
      Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
      Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
      (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
      and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard
      SW, Huntsville, Al 35824.




Case 20-81688-CRJ11                 Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16                            Desc
                                      Main Document    Page 1 of 9
Dated: September 22, 2020

                                                       /s/ Matthew Gonzalez
                                                       Matthew Gonzalez

State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 22, 2020, by Matthew Gonzalez,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2                                    SRF 46209


Case 20-81688-CRJ11         Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16         Desc
                              Main Document    Page 2 of 9
                                 Exhibit A




Case 20-81688-CRJ11   Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16   Desc
                        Main Document    Page 3 of 9
                                                                                                                                                         Exhibit A
                                                                                                                                                     Master Service List
                                                                                                                                                  Served as set forth below



                                                              DESCRIPTION                                                           NAME                                                            ADDRESS                      EMAIL              METHOD OF SERVICE
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            11125 METROMONT PARKWAY
Top 40 Creditor                                                                                                    A M CASTLE & CO / CASTLE METALS          CHARLOTTE NC 28269                                jkanute@amcastle.com                Email
                                                                                                                                                            Attn: Richard P. Carmody
                                                                                                                                                            1901 6th Avenue North
                                                                                                                                                            Suite 3000
Counsel to JJE Capital Holdings, LLC                                                                               Adams and Reese LLP                      Birmingham AL 35203                               richard.carmody@arlaw.com           Email
                                                                                                                                                            Attn: Andrea S. Hartley
                                                                                                                                                            Three Brickell City Centre
                                                                                                                                                            98 Southeast Seventh Street, Suite 1100
Counsel to Dasan USA, Inc.                                                                                         Akerman LLP                              Miami FL 33131                                    andrea.hartley@akerman.com          Email
                                                                                                                                                            Attn: Sarah Link Schultz
                                                                                                                                                            2300 N. Field Street
                                                                                                                                                            Suite 1800
Counsel to Restructuring Committee                                                                                 Akin Gump Strauss Hauer & Feld LLP       Dallas TX 75201                                   sschultz@akingump.com               Email
                                                                                                                                                            Attn: President or General Counsel
                                                                                                                                                            4300 West Cypress Street
Counsel to Alcohol and Tobacco Tax and Trade Bureau                                                                Alcohol and Tobacco Tax and Trade Bureau Tampa FL 33607                                                                        First Class Mail
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            500 MAIN STREET
                                                                                                                                                            ROOM 8002
COUNSEL TO ALCOHOL TOBACCO TAX & TRADE BUREAU                                                                      ALCOHOL TOBACCO TAX & TRADE BUREAU CINCINNATI OH 45202-5215                                                                    First Class Mail
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            PO BOX 734341
Top 40 Creditor                                                                                                    ALLIANT TECHSYSTEMS OPERATIONS LLC       CHICAGO IL 60673-4341                             GARY.DUGAN@NGC.COM                  Email
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            LOCKBOX #745397
                                                                                                                                                            PO BOX 745397
Top 40 Creditor                                                                                                    ALLTRISTA PLASTICS LLC                   ATLANTA GA 30384-5397                             DHIGGINS@JARDENPLASTICS.COM         Email
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            203 MAIN ST SW
Top 40 Creditor                                                                                                    AMARK ENGINEERING & MFG INC              GRAVETTE AR 72736                                 LAWANNA@AMARKENG.COM                Email
                                                                                                                                                            Attn: Lisa Price
Ankura Trust Company, LLC as FILO Agent under the Debtors’ prepetition FILO Term Loan Agreement and Exit Term                                               214 North Main Street
Loan Agent under the Exit Term Loan Agreement                                                                      Ankura Trust Company, LLC                Concord NH 03301                                  lisa.price@ankura.com               Email
                                                                                                                                                            ATTN: BERNADAETTE SANDONE, A/R MANAGER
                                                                                                                                                            300 WOLF DRIVE
Top 40 Creditor                                                                                                    ART GUILD INC                            WEST DEPTFORD NJ 8086                             BSANDONE@ARTGUILD.COM               Email
                                                                                                                                                            Richard M. Blythe, Thomas Corbett
                                                                                                                                                            Northern District of Alabama
                                                                                                                                                            PO Box 3045                                       Richard_Blythe@alnba.uscourts.gov
The Bankruptcy Administrator                                                                                       Assistant U.S. Bankruptcy Administrator  Decatur AL 35602                                  Thomas_Corbett@alnba.uscourts.gov   First Class Mail and Email
                                                                                                                                                            Attn: Jan M. Hayden, Lacey E. Rochester
                                                                                                                                                            201 St. Charles Avenue
                                                                                                                   Baker Donelson Bearman Caldwell &        Suite 3600                                        jhayden@bakerdonelson.com
Counsel to Official Committee of Unsecured Creditors of Remington Outdoor Company, Inc.                            Berkowitz, P.C.                          New Orleans LA 70170                              LRochester@bakerdonelson.com        Email
                                                                                                                                                            Attn: Rita L. Hullett, Mathew M. Cahill
                                                                                                                   Baker Donelson Bearman Caldwell &        420 20th Street North                             rhullett@bakerdonelson.com
Counsel to Official Committee of Unsecured Creditors of Remington Outdoor Company, Inc.                            Berkowitz, P.C.                          Birmingham AL 35203                               mcahill@bakerdonelson.com           Email
                                                                                                                                                            Attn: Jeremy Retherford, Jonathan P. Hoffman
Counsel to Whitebox Advisors LLC, Whitebox GT Fund, LP, Whitebox Multi-Strategy Partners, LP, Whitebox Credit                                               1901 Sixth Avenue North, Suite 1500
Partners, LP, Whitebox Asymmetric Partners, LP, Pandora Select Partners, LP, Whitebox Caja Blanca Fund, LP, and                                             Post Office Box 306 (35201)                       jretherford@balch.com
Cantor Fitzgerald Securities                                                                                       Balch & Bingham LLP                      Birmingham AL 35203-4642                          jhoffmann@balch.com                 Email
                                                                                                                                                            Attn: Tobey M. Daluz, Chantelle D. McClamb
                                                                                                                                                            919 Market Street
                                                                                                                                                            11th Floor                                        daluzt@ballardspahr.com
Counsel to Corteva, Inc., E.I. du Pont de Nemours and Company, and Sporting Goods Properties, Inc.                 Ballard Spahr LLP                        Wilmington DE 19801                               mcclambc@ballardspahr.com           Email
                                                                                                                                                            Attn: Brenton K. Morris
                                                                                                                                                            2019 Third Avenue North
Counsel to Oracle America, Inc.                                                                                    Benton, Centeno & Morris, LLP            Birmingham AL 35203                               bmorris@bcattys.com                 Email
                                                                                                                                                            Attn: Jay R. Bender, Andrew J. Shaver
                                                                                                                                                            1819 Fifth Avenue North                           jbender@bradley.com
Counsel to City of Huntsville, Alabama                                                                             Bradley Arant Boult Cummings LLP         Birmingham AL 35203                               ashaver@bradley.com                 Email
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            4860 SOUTH LEWIS
Top 40 Creditor                                                                                                    BROTHERS & CO                            TULSA OK 74105-5175                               LINDA.MILLIGAN@BONNIERCORP.COM      Email




             In re: Remington Outdoor Company, Inc., et al.
             Case No. 20-81688 (CRJ)                                                                                                                     Page 1 of 6




                                                                                                                  Case 20-81688-CRJ11      Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16          Desc
                                                                                                                                             Main Document    Page 4 of 9
                                                                                                                                                          Exhibit A
                                                                                                                                                      Master Service List
                                                                                                                                                   Served as set forth below



                                                             DESCRIPTION                                                            NAME                                                             ADDRESS                                 EMAIL              METHOD OF SERVICE
                                                                                                                                                             Attn: Donald K. Ludman
                                                                                                                                                             6 North Broad Street
                                                                                                                                                             Suite 1000
Counsel to SAP America, Inc.                                                                                      Brown & Connery, LLP                       Woodbury NJ 08096                                             dludman@brownconnery.com           Email
                                                                                                                                                             Attn: Andreas P. Andromalos, Tia C. Wallach, Steven D. Pohl   twallach@brownrudnick.com
Counsel to Whitebox Advisors LLC, Whitebox GT Fund, LP, Whitebox Multi-Strategy Partners, LP, Whitebox Credit                                                One Financial Center                                          aandromalos@brownrudnick.com
Partners, LP, Whitebox Asymmetric Partners, LP, Pandora Select Partners, LP and Whitebox Caja Blanca Fund, LP     Brown Rudnick LLP                          Boston MA 02111                                               spohl@brownrudnick.com             Email
                                                                                                                                                             Attn: Andrew M. Carty
Counsel to Whitebox Advisors LLC, Whitebox GT Fund, LP, Whitebox Multi-Strategy Partners, LP, Whitebox Credit                                                Seven Times Square
Partners, LP, Whitebox Asymmetric Partners, LP, Pandora Select Partners, LP and Whitebox Caja Blanca Fund, LP     Brown Rudnick LLP                          New York NY 10036                                             acarty@brownrudnick.com            Email
                                                                                                                                                             Attn: Shawn M. Christianson
                                                                                                                                                             55 Second Street
                                                                                                                                                             17th Floor
Counsel to Oracle America, Inc.                                                                                   Buchalter, a Professional Corporation      San Francisco CA 94105-3493                                   schristianson@buchalter.com        Email
                                                                                                                                                             Derek F. Meek; Hanna Lahr
                                                                                                                                                             420 20th Street North
                                                                                                                                                             Suite 3400                                                    dmeek@burr.com
Attorneys for the Debtors and Debtors in Possession                                                               Burr & Foreman LLP                         Birmingham AL 35203                                           hlahr@burr.com                     Email
                                                                                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                             PO BOX 734154
Top 40 Creditor                                                                                                   BUSHNELL INC                               CHICAGO IL 60673-4154                                         TRACY.REDDEMANN@VISTAOUTDOOR.COM   Email
                                                                                                                                                             Attn: B. Young (Remington)
                                                                                                                                                             900 West Trade Street
                                                                                                                                                             Suite 725
Cantor Fitzgerald Securities, as PTL Agent under the Debtors’ prepetition PTL Credit Agreement                    Cantor Fitzgerald Securities               Charlotte NC 28202                                            byoung@cantor.com                  Email
                                                                                                                                                             Attn: N. Horning (Remington)
                                                                                                                                                             1801 N. Military Trail
                                                                                                                                                             Suite 202
Cantor Fitzgerald Securities, as PTL Agent under the Debtors’ prepetition PTL Credit Agreement                    Cantor Fitzgerald Securities               Boca Raton FL 33431                                           nhorning@cantor.com                Email
                                                                                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                             7010 FLY ROAD
Top 40 Creditor                                                                                                   CHESSGROUP                                 EAST SYRACUSE NY 13057                                        ADMIN@CHESSGROUP.COM               Email
                                                                                                                                                             Attn: Daniel D. Sparks, Bill D. Bensinger
                                                                                                                                                             1800 Financial Center
                                                                                                                                                             505 N 20th Street Suite 1800                                  ddsparks@csattorneys.com
Counsel to The Franklin Managed Entities                                                                          Christian & Small LLP                      Birmingham AL 35203-2696                                      bdbensinger@csattorneys.com        Email
                                                                                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                             112 SPRAGINS AVENUE
Top 40 Creditor                                                                                                   CITY OF HUNTSVILLE                         HUNTSVILLE AL 35801                                           SHERRI.COONS@HSVUTIL.ORG           Email
                                                                                                                                                             ATTN: ALLISON DOUGLAS
                                                                                                                                                             5100 POPLAR AVENUE - 15TH FLOOR
Top 40 Creditor                                                                                                   CONTINENTAL TRAFFIC SERVICE INC            MEMPHIS TN 38137                                              ALLISOND@CTSI-GLOBAL.COM           Email
                                                                                                                                                             ATTN: TIM SHIN
                                                                                                                                                             2400 MAIN STREET NW
Top 40 Creditor                                                                                                   DASAN USA INC                              DULUTH GA 30097                                               TIM.SHIN@DASAN-USA.COM             Email
                                                                                                                                                             Attn: Moinca Holland
Counsel to Ankura Trust Company, LLC as FILO Agent under the Debtors’ prepetition FILO Term Loan Agreement and                                               450 Lexington Ave
Exit Term Loan Agent under the Exit Term Loan Agreement                                                           Davis Polk & Wardwell                      New York NY 10017                                             monica.holland@davispolk.com       Email
                                                                                                                                                             Attn: Donald Bernstein, Joanna McDonald
                                                                                                                                                             450 Lexington Avenue                                          Donald.bernstein@davispolk.com
Exit Term Loan Administrative Agent (Ankura)                                                                      Davis Polk & Wardwell LLP                  New York NY 10017                                             Joanna.mcdonald@davispolk.com      Email
                                                                                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                             PO BOX 77000
Top 40 Creditor                                                                                                   DAYTON LAMINA CORP                         DETROIT MI 48277-1830                                         JDE@DAYTONPROGRESS.COM             Email
                                                                                                                                                             ATTN: BUTCH ANDERSON
                                                                                                                                                             ATTN: BUTCH ANDERSON
                                                                                                                                                             14200 JAMES ROAD
Top 40 Creditor                                                                                                   DECIMET SALES INC                          ROGERS MN 55374                                               info@dsimn.com                     Email
                                                                                                                                                             ATTN: ROBERT BOLOGNA
                                                                                                                                                             PO BOX 30516
Top 40 Creditor                                                                                                   DIE-NAMIC INC                              LANSING MI 48909-8016                                         ROBERTBOLOGNA@DIE-NAMIC.COM        Email
                                                                                                                                                             Attn: Scott M. Harrington
                                                                                                                                                             One Atlantic Street
Counsel to Eagle Bulk Shipping International (USA), LLC                                                           Diserio Martin O’Connor & Castiglioni, LLP Stamford CT 06901                                             sharrington@dmoc.com               Email




            In re: Remington Outdoor Company, Inc., et al.
            Case No. 20-81688 (CRJ)                                                                                                                       Page 2 of 6




                                                                                                                 Case 20-81688-CRJ11       Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16             Desc
                                                                                                                                             Main Document    Page 5 of 9
                                                                                                                                                 Exhibit A
                                                                                                                                             Master Service List
                                                                                                                                          Served as set forth below



                                                              DESCRIPTION                                                    NAME                                                        ADDRESS                          EMAIL        METHOD OF SERVICE
                                                                                                                                                    ATTN: DANNY GUERRA, CORPORATE3 CREDIT MANAGER
                                                                                                                                                    PO BOX 846010
Top 40 Creditor                                                                                         ECO-BAT INDIANA LLC                         DALLAS TX 75284-6010                            DGUERRA@RSRNA.COM                Email
                                                                                                                                                    Attn: Jonathan D. Nichols
                                                                                                                                                    100 Pearl Street, 10th Floor
Environmental Escrow Agent                                                                              First American Title Insurance Company      Hartford CT 06103                                                                First Class Mail
                                                                                                                                                    Attn: Michael Sweet and Gordon Gouveia
                                                                                                                                                    345 California Street
                                                                                                                                                    Suite 2200
Counsel to Official Committee of Unsecured Creditors of Remington Outdoor Company, Inc.                 Fox Rothschild LLP                          San Francisco CA 94104                                                           First Class Mail
                                                                                                                                                    Legal Department
                                                                                                                                                    970 Remington Drive
                                                                                                                                                    PO Box 1776
Environmental Escrow Agreement - Seller                                                                 Freedom Group, Inc.                         Madison NC 27025-0700                                                            First Class Mail
                                                                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                    190 SHERIDAN DRIVE
Top 40 Creditor                                                                                         G & R MANUFACTURING                         NAUGATUCK CT 6770                               LINDSAY@GRMANUFACTURING.COM      Email
                                                                                                                                                    ATTN: SUZIE TAILLEFER
                                                                                                                                                    55 MASSON STREET, CP 5520
Top 40 Creditor                                                                                         GENERAL DYNAMICS                            VALLEYFIELD OC J6S 4VP CANADA                   suzie.taillefer@can.gd-ots.com   Email
                                                                                                                                                    ATTN: VIVIAN HARRIS, A/R MANAGER
                                                                                                                                                    15604 COLLECTION CENTER DRIVE
Top 40 Creditor                                                                                         GEODIS LOGISTICS LLC                        CHICAGO IL 60693                                vharris@ohl.com                  Email
                                                                                                                                                    Attn: Lindan J. Hill
                                                                                                                                                    600 University Park Place
                                                                                                                                                    Suite 100
Counsel to Eagle Bulk Shipping International (USA), LLC.                                                Gordon, Dana & Gilmore, LLC                 Birmingham AL 35209                             lhill@gattorney.com              Email
                                                                                                                                                    Attn: Benjamin S. Goldman
                                                                                                                                                    1810 5th Avenue North
                                                                                                                                                    Suite 400
Counsel to the FILO Lenders, Exit Term Loan Administrative Agent (Ankura), Ankura Trust Company, LLC    Hand Arendall Harrison Sale LLC             Birmingham AL 35203                             bgoldman@handfirm.com            Email
                                                                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                    601 NORTH SKOKIE HIGHWAY
Top 40 Creditor                                                                                         HELIO PRECISION INC                         LAKE BLUFF IL 60044                             AR.ROCHESTER@HNPRECISION.COM     Email
                                                                                                                                                    Centralized Insolvency Operation
                                                                                                                                                    2970 Market St
                                                                                                                                                    Mail Stop 5 Q30 133
IRS Insolvency Section                                                                                  Internal Revenue Service                    Philadelphia PA 19104-5016                                                       First Class Mail
                                                                                                                                                    Centralized Insolvency Operation
                                                                                                                                                    PO Box 7346
IRS Insolvency Section                                                                                  Internal Revenue Service                    Philadelphia PA 19101-7346                                                       First Class Mail
                                                                                                                                                    Attn: C. Ellis Brazeal III
                                                                                                                                                    420 20th Street North
                                                                                                                                                    Suite 1100
Counsel to Hornady Manufacturing Co.                                                                    Jones Walker LLP                            Birmingham AL 35203                             ebrazeal@joneswalker.com         Email
                                                                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                    307 23RD STREET EXT SUITE 950                   K-NA.CREDIT@KENNAMETAL.COM
Top 40 Creditor                                                                                         KENNAMETAL INC                              PITTSBURGH PA 15215                             DIANE.LISOVICH@KENNAMETAL.COM    Email
                                                                                                                                                    Attn: Joshua D. Koskoff
                                                                                                                                                    350 Fairfield Avenue
Soto Lititgation- Plaintiffs' Counsel                                                                   Koskoff, Koskoff & Bieder, P.C.             Bridgeport CT 06604                                                              First Class Mail
                                                                                                                                                    Attn: Elizabeth S. Lynch
                                                                                                                                                    9229 Ward Parkway
                                                                                                                                                    Suite 370
Counsel to Benjamin & Joann Harris                                                                      Lynch Sharp & Associates LLC                Kansas City MO 64114                            lynch@lynchsharp.com             Email
                                                                                                                                                    Attn: Elizabeth S. Lynch
                                                                                                                                                    9229 Ward Parkway
                                                                                                                                                    Suite 370
Counsel to Precious Seguin                                                                              Lynch, Sharp & Associates, LLC              Kansas City MO 64114                            lynch@lynchsharp.com             Email
                                                                                                                                                    Attn: Stuart M. Maples
                                                                                                                                                    200 Clinton Ave W,
                                                                                                                                                    Suite 1000
Counsel to City of Huntsville d/b/a Huntsville Utilities                                                Maples Law Firm, PC                         Huntsville AL 35801                             smaples@mapleslawfirmpc.com      Email




             In re: Remington Outdoor Company, Inc., et al.
             Case No. 20-81688 (CRJ)                                                                                                             Page 3 of 6




                                                                                                       Case 20-81688-CRJ11          Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16   Desc
                                                                                                                                      Main Document    Page 6 of 9
                                                                                                                                                               Exhibit A
                                                                                                                                                          Master Service List
                                                                                                                                                       Served as set forth below



                                                             DESCRIPTION                                                                NAME                                                        ADDRESS                                                   EMAIL             METHOD OF SERVICE
                                                                                                                                                                  Attn: Melissa W. Larsen
                                                                                                                                                                  521 Madison St.
Counsel to Sharon and Randall Teague, Individually, and in their official capacity as Co-personal Representatives of the                                          Ste. 201
Estate of Mark Randall Teague                                                                                            Melissa Wimberley Law                    Huntsville AL 35801                                                       melissa@melissalegal.com          Email
                                                                                                                                                                  Attn: Stuart H. Memory, Wm. Wesley Causby
                                                                                                                                                                  Post Office Box 4054                                                      smemory@memorylegal.com
Counsel to State of Alabama, Department of Commerce                                                                   Memory Memory & Causby, LLP                 Montgomery AL 36103                                                       wcausby@memorylegal.com           Email
                                                                                                                                                                  ATTN: JANET LEGETTE
                                                                                                                                                                  PO BOX 953635
Top 40 Creditor                                                                                                       MSC INDUSTRIAL SUPPLY CO                    SAINT LOUIS MO 63195-3635                                                 LEGETTEJ@MSCDIRECT.COM            Email
                                                                                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                                  11250 WAPLES MILL RD
Top 40 Creditor                                                                                                       NATIONAL RIFLE ASSOCIATION                  FAIRFAX VA 22030                                                          ACCOUNTSRECEIVABLE@NRAHQ.ORG      Email
                                                                                                                                                                  Attn: William F. Godbold IV
                                                                                                                                                                  900 S. Shackleford Rd.
                                                                                                                                                                  Ste. 705
Counsel to United Hoist & Crane, Inc.                                                                                 Natural State Law, PLLC                     Little Rock AR 72211                                                      William.Godbold@NatStateLaw.com   Email
                                                                                                                                                                  Attn: Shane G. Ramsey
                                                                                                                                                                  150 Fourth Avenue, North
                                                                                                                                                                  Suite 1100
Counsel to Geodis Logistics, LLC                                                                                      Nelson Mullins Riley & Scarborough LLP      Nashville TN 37219                                                        shane.ramsey@nelsonmullins.com    Email
                                                                                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                                  79 E 8TH STREET                                                           NORTICCOMP@GMAIL.COM
Top 40 Creditor                                                                                                       NORDIC COMPONENTS INC                       WACONIA MN 55387                                                          JARMO@NORDICCOM.COM               Email
                                                                                                                                                                  Attn: Mark P. Williams
                                                                                                                                                                  Ridge Park Place, Suite 3000
                                                                                                                                                                  1130 22nd Street South
Counsel to Royal Defence Co., Ltd.                                                                                    Norman, Wood, Kendrick and Turner           Birmingham AL 35205                                                       mpwilliams@nwkt.com               Email
                                                                                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                                  2301 SILVERVILLE ROAD
Top 40 Creditor                                                                                                       OBERG INDUSTRIES                            FREEPORT PA 16229-0315                                                    ACCOUNTS.RECEIVABLE@OBERG.COM     Email
                                                                                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                                  35264 TOPPS IND PKWY
Top 40 Creditor                                                                                                       OHIO BROACH & MACHINE CO                    WILLOUGHBY OH 44094                                                       JLUTZ@OHIOBROACH.COM              Email
                                                                                                                                                                  Nancy Mitchell; Diana M. Perez
                                                                                                                                                                  Times Square Tower
                                                                                                                                                                  7 Times Square                                                            nmitchell@omm.com
Attorneys for the Debtors and Debtors in Possession                                                                   O'Melveny & Myers LLP                       New York NY 10036                                                         dperez@omm.com                    Email
                                                                                                                                                                  Stephen H. Warren; Karen Rinehart
                                                                                                                                                                  400 South Hope Street                                                     swarren@omm.com
Attorneys for the Debtors and Debtors in Possession                                                                   O'Melveny & Myers LLP                       Los Angeles CA 90071-2899                                                 krinehart@omm.com                 Email
                                                                                                                                                                  ATTN: HANNAH LEAH URICCHIO, ANDREW PHILIP WALKER, KIMBERLY E. NEUREITER   Neureiter.Kimberly@pbgc.gov
                                                                                                                                                                  OFFICE OF THE GENERAL COUNSEL                                             uricchio.hannah@pbgc.gov
                                                                                                                      PENSION BENEFIT GUARANTY                    1200 K STREET, N.W.                                                       efile@pbgc.gov
Top 40 Creditor                                                                                                       CORPORATION                                 WASHINGTON DC 20005-4026                                                  walker.andrew@pbgc.gov            Email
                                                                                                                                                                  Attn: Joshua D. Morse and Andrew V. Alfano
                                                                                                                                                                  Four Embarcadero Center
                                                                                                                                                                  22nd Floor                                                                joshua.morse@pillsburylaw.com
Counsel to the FILO Lenders                                                                                           Pillsbury Winthrop Shaw Pittman LLP         San Francisco CA 94111-5998                                               andrew.alfano@pillsburylaw.com    Email
                                                                                                                                                                  Attn: Joshua Morse, Andrew Alfano
                                                                                                                                                                  Four Embarcadero Center, 22nd Floor                                       joshua.morse@pillsburylaw.com
Counsel to Franklin                                                                                                   Pillsbury Winthrop Shaw Pittman LLP         San Francisco CA 94111-5998                                               andrew.alfano@pillsburylaw.com    Email
                                                                                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                                  2980 TURNER RD
Top 40 Creditor                                                                                                       PRODUCTO CORPORATION                        JAMESTOWN NY 14701                                                        JANDERSON@RINGPRECISION.COM       Email
                                                                                                                                                                  ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                                  15 NAN YUAN ROAD
Top 40 Creditor                                                                                                       QIQIHAR HAWK INDUSTRIES CO LTD              QIQIHAR HEILONGIANG PROVINCE 161005 CHINA                                 XYJTO452@ALIYUN.COM               Email
                                                                                                                                                                  Attn: Richard A. Ramler
                                                                                                                                                                  202 West Madison Ave.
Counsel to Jessica Olinick as parent of C.O., a minor, and David Farence                                              Ramler Law Office, P.C.                     Belgrade MT 59714                                                         rramler@ramlerlaw.com             Email
                                                                                                                                                                  Attn: President or General Counsel
                                                                                                                                                                  100 Electronics Blvd SW
Debtors                                                                                                               Remington Outdoor Company, Inc.             Huntsville AL 35824                                                                                         First Class Mail




            In re: Remington Outdoor Company, Inc., et al.
            Case No. 20-81688 (CRJ)                                                                                                                            Page 4 of 6




                                                                                                                    Case 20-81688-CRJ11          Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16      Desc
                                                                                                                                                   Main Document    Page 7 of 9
                                                                                                                                                         Exhibit A
                                                                                                                                                     Master Service List
                                                                                                                                                  Served as set forth below



                                                             DESCRIPTION                                                         NAME                                                                  ADDRESS                                               EMAIL            METHOD OF SERVICE
                                                                                                                                                            Attn: Richard M. Fil, Esq.
                                                                                                                                                            One Financial Plaza
                                                                                                                                                            Suite 1430
Counsel to the Seller - Environmental Escrow Agreement                                                       Robinson & Cole LLP                            Providence RI 02891                                                           rfil@rc.com                       Email
                                                                                                                                                            Attn: R. Scott Williams, Frederick D. Clarke III
                                                                                                                                                            Renasant Place
                                                                                                                                                            2001 Park Place North, Suite 1300                                             swilliams@rumberger.com
Counsel to United Mine Workers of America                                                                    Rumberger, Kirk & Caldwell, P.C.               Birmingham AL 35203                                                           fclarke@rumberger.com             Email
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            5206 MCKINNEY AVENUE, SUITE 101
Top 40 Creditor                                                                                              SAFARI CLASSICS PRODUCTION                     DALLAS TX 75205                                                               TDANKLEF@AOL.COM                  Email
                                                                                                                                                            ATTN: MICHAEL JON DEL ROSARIO
                                                                                                                                                            PO BOX 7780-824024
Top 40 Creditor                                                                                              SAP AMERICA INC                                PHILADELPHIA PA 19182-4024                                                    MICHAEL.JON.DEL.ROSARIO@SAP.COM   Email
                                                                                                                                                            Secretary of the Treasury
                                                                                                                                                            100 F St NE
Securities & Exchange Commission                                                                             Securities & Exchange Commission               Washington DC 20549                                                           secbankruptcy@sec.gov             Email
                                                                                                                                                            Attn Bankruptcy Dept
                                                                                                                                                            950 East Paces Ferry, NE
                                                                                                             Securities & Exchange Commission - NY          Suite 900
Securities & Exchange Commission - Atlanta Office                                                            Office                                         Atlanta GA 30326                                                                                                First Class Mail
                                                                                                                                                                                                                                          fgay@selendygay.com
                                                                                                                                                                                                                                          delsberg@selendygay.com
                                                                                                                                                            Attn: Faith Gay, David Elsberg, Jordan Garman, Vivek Tata, Erica R. Iverson   jgarman@selendygay.com
                                                                                                                                                            1290 Avenue of the Americas                                                   vtata@selendygay.com
Counsel to Sandy Hook Families                                                                               Selendy & Gay PLLC                             New York NY 10104                                                             eiverson@selendygay.com           Email
                                                                                                                                                                                                                                          nplotkin@goodwin.com
                                                                                                                                                            Attn: Nathan Plotkin, Kathleen M. LaManna                                     klamanna@goodwin.com
                                                                                                                                                            One Constitution Plaza                                                        bankruptcy@goodwin.com
Counsel to Cantor Fitzgerald Securities, as PTL Agent under the Debtors’ prepetition PTL Credit Agreement    Shipman & Goodwin LLP                          Hartford CT 06103-1919                                                        bankruptcyparalegal@goodwin.com   Email
                                                                                                                                                            Attn: Alexandra K. Garrett, Lawrence B. Voit
                                                                                                             Silver, Voit & Garrett, Attorneys at Law,      4317-A Midmost Drive                                                          agarrett@silvervoit.com
Counsel to Corteva, Inc., E.I. du Pont de Nemours and Company, and Sporting Goods Properties, Inc.           P.C.                                           Mobile AL 36609-5589                                                          lvoit@silvervoit.com              Email
                                                                                                                                                            Attn: Stephen B. Porterfield, Thomas B. Humphries
                                                                                                                                                            2311 Highland Avenue South
                                                                                                                                                            P.O. Box 55727                                                                sporterfield@sirote.com
Counsel to St. Marks Powder, Inc. and General Dynamics Ordnance & Tactical Systems – Canada Valleyfield      Sirote & Permutt, P.C.                         Birmingham AL 35255-5727                                                      thumphries@sirote.com             Email
                                                                                                                                                                                                                                          JKoskoff@koskoff.com
                                                                                                                                                                                                                                          ASterling@koskoff.com
                                                                                                                                                            Attn: Tazewell T. Shepard III, Tazewell T. Shepard IV                         JWisner@koskoff.com
                                                                                                                                                            P. O. Box 19045                                                               cboehning@paulweiss.com
Counsel to Sandy Hook Families (Soto Plaintiffs)                                                             Sparkman, Shepard & Morris P.C.                Huntsville AL 35804                                                           jschutte@paulweiss.com            First Class Mail and Email
                                                                                                                                                            Attn: Howard Marc Spector
                                                                                                                                                            12770 Coit Road
                                                                                                                                                            Suite 1100
Counsel to Howard Marc Spector                                                                               Spector & Cox, PLLC                            Dallas TX 75251                                                               hspector@spectorcox.com           Email
                                                                                                                                                            ATTN: HEATHER SWAIN
                                                                                                                                                            PO BOX 603463
Top 40 Creditor                                                                                              ST MARKS POWDER                                CHARLOTTE NC 28260-3463                                                       heather.swain@gd-ots.com          Email
                                                                                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                                                            PO BOX 3861
Top 40 Creditor                                                                                              STATE OF ARKANSAS                              LITTLE ROCK AR 72203-3861                                                     jthomas@arkansas.gov              Email
                                                                                                                                                            ATTN: Sarah Wareen
                                                                                                                                                            400 NORTH CAPITAL ST NW #376
Top 40 Creditor                                                                                              STATE OF MISSOURI                              WASHINGTON DC 20001                                                           sarah.warren@ded.mo.gov           Email
                                                                                                                                                            Attn: Edward J. Peterson
                                                                                                                                                            110 East Madison Street
                                                                                                                                                            Suite 200                                                                     epeterson.ecf@srbp.com
Counsel to Safety First Ammo, LLC                                                                            Stichter, Riedel, Blain & Postler, P.A.        Tampa FL 33602                                                                epeterson@srbp.com                Email
                                                                                                                                                            ATTN: ANDREW LOTHSON
                                                                                                                                                            ATTN: ANDREW LOTHSON
                                                                                                                                                            330 NORTH WABASH AVE SUITE 3300
Top 40 Creditor                                                                                              SWANSON MARTIN & BELL                          CHICAGO IL 60611                                                              alothson@smbtrials.com            Email




            In re: Remington Outdoor Company, Inc., et al.
            Case No. 20-81688 (CRJ)                                                                                                                      Page 5 of 6




                                                                                                            Case 20-81688-CRJ11          Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16                  Desc
                                                                                                                                           Main Document    Page 8 of 9
                                                                                                                    Exhibit A
                                                                                                                Master Service List
                                                                                                             Served as set forth below



                                                             DESCRIPTION                     NAME                                                               ADDRESS                     EMAIL              METHOD OF SERVICE
                                                                                                                       ATTN: DEB MEDLEY
                                                                                                                       ATTN: DEB MEDLEY
                                                                                                                       75 REMITTANCE DRIVE, SUITE 2172
Top 40 Creditor                                                             THE DOE RUN COMPANY                        CHICAGO IL 60675-2172                              ceo@doerun.com                     Email
                                                                                                                       Attn: Steven D. Altmann
                                                                                                                       3940 Montclair Road
                                                                                                                       Ste 401
Counsel to Oneida Molded Plastics, LLC                                      The Nomberg Law Firm                       Birmingham AL 35213                                steve@nomberglaw.com               Email
                                                                                                                       Attn: Deborah Stern
                                                                                                                       18354 Quantico Gateway Dr
                                                                                                                       Suite 200
Counsel to the United Mine Workers of America                               United Mine Workers of America             Triangle VA 22172                                  DStern@umwa.org                    Email
                                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                       PO BOX 4231
Top 40 Creditor                                                             VILLAGE OF ILION TREASURER                 UTICA NY 13504-4231                                ILION@ILIONNY.COM                  Email
                                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                                       PO BOX 734147
Top 40 Creditor                                                             VISTA OUTDOOR SALES LLC                    CHICAGO IL 60673-4147                              TRACY.REDDEMANN@VISTAOUTDOOR.COM   Email
                                                                                                                       Attn: Jesse S. Vogtle, Jr., Paul H. Greenwood
                                                                                                                       1901 Sixth Avenue North
                                                                                                                       Suite 1400                                         jesse.vogtle@wallerlaw.com
Counsel to CZ Acquisition, LLC                                              Waller Landsen Dortch & Davis, LLP         Birmingham AL 35203                                paul.greenwood@wallerlaw.com       Email
                                                                                                                       ATTN: ROY MAYE, CREDIT MANAGER
                                                                                                                       PO BOX 409813
Top 40 Creditor                                                             WESTROCK CONVERTING                        ATLANTA GA 30384-9813                              ROY.MAYE@WESTROCK.COM              Email




            In re: Remington Outdoor Company, Inc., et al.
            Case No. 20-81688 (CRJ)                                                                                 Page 6 of 6




                                                                           Case 20-81688-CRJ11       Doc 795 Filed 09/23/20 Entered 09/23/20 09:31:16              Desc
                                                                                                       Main Document    Page 9 of 9
